Citation Nr: 0029162	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.



THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected schizophrenia, currently rated as 50 
percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1993 and November 1993 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which an increased disability rating 
for service-connected schizophrenia, currently rated as 50 
percent disabling, and denied a total rating based on 
individual unemployability (TDIU), respectively.  The veteran 
subsequently moved to Florida, and his case is now under the 
jurisdiction of the St. Petersburg, Florida, RO.  

A local hearing was held with respect to the issue of an 
increased rating for service-connected schizophrenia in 
December 1997.  Review of the record also shows that the 
veteran failed to report for an October 1998 hearing 
scheduled in conjunction with his TDIU claim.  


REMAND

Service connection has been in effect for a psychiatric 
disability since 1971.  It was initially characterized as an 
anxiety neurosis in a rating action dated September 1971 and 
a 10 percent evaluation was assigned.  In an August 1980 
rating decision, the evaluation for the service-connected 
anxiety disorder was increased to 50 percent disabling.  The 
veteran's schizophrenia disorder was found to be "the 
maturation and development of previous diagnosis of anxiety 
neurosis" in a September 1980 VA Neuropsychiatric 
examination report.  In a July 1992 VA examination report, 
the examiner diagnosed schizophrenia and noted that the 
veteran had symptoms including persistent anxiety.  Thus, the 
service-connected psychiatric disorder was rated as 
schizophrenia (formerly an anxiety neurosis) in a December 
1992 rating decision.

The RO obtained a report for a period of hospitalization in a 
VA medical center (VAMC) in September 1992 which in 
considered in rendering the May 1993 rating decision.   
Subsequently, the veteran requested that the RO obtain VAMC 
reports for July-August 1993, May-June 1994, and 
February-March 1998.  The report for the period of May-June 
1994 from the East Orange, VAMC, is not of record.  There is 
an AMIE Request Form in the claims file dated December 1996.  
The RO stated that in the request that if there was no 
hospital report for this period or outpatient records, the 
VAMC should submit a "negative report".  A computer 
printout is on top of this AMIE Request Form in the file, but 
the Board cannot tell from what is written on it whether this 
is the "negative report" from the East Orange, VAMC.  
Therefore, the RO must attempt to obtain this report on 
remand or provide documentation which clearly shows that the 
report does not exist.

The medical evidence relevant to the degree of disability 
resulting from the service-connected schizophrenia that is 
contemporaneous with the present claim on appeal includes the 
September 1992, July-August 1993, and February-March 1998 
VAMC reports referred to above as well as a February 1997 VA 
Mental Disorders examination report.  These reports show 
that, in addition to the service-connected schizophrenia, the 
veteran has also been diagnosed with post-traumatic stress 
disorder (PTSD), alcohol dependence and abuse, and a paranoid 
personality disorder.  On the most recent report, the 
February-March 1998 VAMC report, schizophrenia was not 
diagnosed at all but rather alcohol dependence, marijuana 
abuse, rule out substance abuse hallucinations, rule out 
substance abuse mood disorder, PTSD, and antisocial and 
paranoid traits.  On remand, the veteran should be scheduled 
for a VA examination by an examiner who will review all the 
medical evidence of record and differentiate, to the extent 
possible, the symptoms associated with the service-connected 
schizophrenia from those associated with the 
nonservice-connected psychiatric disorders.

With regard to the claim for TDIU, the symptoms resulting 
from the various diagnoses appear to require some 
clarification as well.  Specifically, clarification on 
whether the veteran is unemployable due to his 
service-connected schizophrenia disorder (formally anxiety 
neurosis) as opposed to the nonservice-connected conditions 
is needed before further review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Moreover, the RO wrote to the veteran 
in June 1993, requesting that he provide a better address for 
his last employer, noting that ARA of World Trade Center, New 
York, was not a sufficient address.  The veteran responded on 
the back of a VA Form 21-4138, received by the RO in April 
1994, that his last employer was Goldman & Sachs, Broad 
Street, New York, New York.  The veteran stated that he would 
try to obtain the complete address.  However, there is no 
indication that he ever sent a more complete address.  A note 
on a December 1996 examination report form of an examination 
for which the veteran did not report shows that the veteran 
called and stated that he had a new job and could not get the 
time off to attend the examination at this point and that he 
requested an examination be scheduled for the middle of 
January 1997.  The veteran did report for an examination 
February 1997, and the examiner noted in that report that the 
veteran provided a history of not having worked in the past 
20 years or more.  Thus, the Board concludes that on remand 
clarification of the veteran recent work history should be 
developed.

Concerning this, the Board notes that a claim for a total 
rating based on individual unemployability, while "in 
essence a claim for an increased rating" (Norris v. West, 12 
Vet. App. 413, 420 (1999)), is a special type of increased 
rating claim because it is not a schedular rating -- which 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations -- but 
rather is an extraschedular rating, the focus of which is not 
the degree of impairment in the average case but degree of 
impairment in the particular case presently before 
adjudicators.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.16 (1999).  It is a claim in which not only the 
veteran's level of physical or mental disability is taken 
into consideration but also his level of education and his 
work or employment history.  VA Forms 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability, and 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
are the means by which VA gathers some of the needed 
information pertaining to a claim for a total rating based on 
individual unemployability including information concerning 
the veteran's education and work history.  

In a May 1994 VA Form 21-4138, the veteran requested a copy 
of his medical records to submit as evidence relating to a 
claim he was making with the Social Security Administration 
(SSA).  On remand, the RO should inquire if the veteran is 
receiving disability benefits from the SSA, and the RO should 
attempt to obtain medical records from that agency that may 
be relevant to the claims for an increased rating for 
service-connected schizophrenia and for a total rating based 
on individual unemployability.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Finally, although review of the record shows that requests 
for hearings were submitted on behalf of the veteran by a 
representative from the American Legion, and that he was 
represented in December 1997 at his local hearing, it does 
not appear that a VA Form 21-22, Appointment Of Veterans 
Service Organization As Claimant's Representative, is of 
record identifying any entity or individual as his agent, and 
no argument is submitted on his behalf.  Thus, additional 
clarification is also required on this issue.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should send the veteran a copy 
of VA Form 21-22, Appointment Of Veterans 
Service Organization As Claimant's 
Representative, and ask him to complete 
and return that form if he desires to have 
the American Legion or another service 
organization represent him.

2.  The RO should write to the veteran and 
ask him to clarify his employment history 
in recent years.  The veteran should be 
asked to provide more complete addresses 
of the employers he previously identified 
as ARA of World Trade Center, New York, 
and Goldman & Sachs, Broad Street, New 
York, New York.  The veteran should be 
asked to provide the name and address of 
the employer for whom the veteran began 
work in late 1996 and about whom he called 
and stated that he had a new job and could 
not get the time off to attend an 
examination until later in January 1997.

3.  The RO should ask the veteran if he is 
receiving disability benefits from the 
SSA, and the RO should attempt to obtain 
medical records from that agency that may 
be relevant to the claims for an increased 
rating for service-connected schizophrenia 
and for a total rating based on individual 
unemployability.

4.  The RO should obtain any other records 
of treatment for the service-connected 
schizophrenia that have not already been 
associated with the claims file and place 
them in the claims file.  In particular, 
the RO should attempt to obtain the 
May-June 1994 East Orange VAMC report and 
associate it with the veteran's claims 
folder or provide documentation in the 
claims file that clearly shows for the 
Board's review purposes that the VAMC 
replied that a such a report for that time 
period could not be found or does not 
exist.

5.  The RO should schedule the veteran 
for a VA examination by an examiner who 
will review all the pertinent medical 
evidence in the veteran's claims folder 
and provide the medical information 
needed to evaluate the current degree of 
severity of the service-connected 
schizophrenia.  The examiner should note 
the various psychiatric disorders that 
have been diagnosed in this case since 
September 1992 as shown by the 
examination and hospital reports in the 
claims file.  The examiner should render 
a current diagnosis of any psychiatric 
disorders found.  If there are different 
psychiatric disorders, the examiner 
should specify which symptoms are a part 
of which disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.

The examiner should describe how the 
symptoms of the service-connected 
schizophrenia affect the veteran's social 
and industrial capacity without regard to 
the nonservice-connected disorders.  The 
examiner must assign a Global Assessment 
of Functioning Score consistent with the 
[DSM-IV] and explain what the assigned 
score represents.  A detailed discussion 
of the extent to which the 
service-connected schizophrenia interferes 
with the veteran's ability to work must be 
provided.

6.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
report does not include adequate responses 
to the specific opinions requested, the 
report must be returned to the physician 
for corrective action. 38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO should readjudicate the claims 
for an increased disability rating for 
service-connected schizophrenia and for a 
total rating based on individual 
unemployability.  Because the rating 
criteria governing the evaluation of 
service-connected mental disorders were 
revised during the pendency of this appeal 
in November 1996, the RO should consider 
whether a higher rating can be granted 
under either the old or the new rating 
criteria, and if so the veteran should be 
given the benefit of the rating criteria 
that is more favorable to his claim for an 
increased rating.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that, where a law or regulation 
changes after a claim has been filed or 
reopened but before the administrative or 
judicial appeal process has been 
concluded, the version most favorable to 
appellant should and will apply unless 
Congress provides otherwise or permits the 
Secretary to do otherwise).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



